FIRST AMENDMENT TO PROMISSORY NOTE (NINE-MONTH)

 

THIS SECOND AMENDMENT TO PROMISSORY NOTE (NINE-MONTH) (the “Second Amendment”)
is made and entered into as of the 26th day of August 2013 by Discovery Energy
Corp. a Nevada corporation f/k/a “Santos Resource Corp.” (herein called
“Maker”), and Liberty Petroleum Corporation, an Arizona corporation (herein
called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a promissory note (the “Note”) dated
October 26, 2012 for a principal amount of $150,000; and

 

WHEREAS, the parties amended the Note according to a First Amendment to
Promissory Note (Nine-Month) dated the 26th day of July 2013 (the “First
Amendment”) (for purposes of the remainder of this Second Amendment, the term
"Note" shall mean the Note as heretofore amended by said First Amendment); and

 

WHEREAS, pursuant to the First Amendment, all outstanding principal amount is
otherwise to become due and payable on the 26th day of August 2013; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note ($150,000)
and interest that has heretofore accrued or hereafter accrues, on such Note
shall become due and payable in a single balloon payment on 26th day of
September 2013, notwithstanding anything else provided for in the Note.

 

 

 



2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Second Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Second Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Second Amendment. This Second Amendment may be executed in counterparts,
and it shall not be necessary that the signatures of all parties hereto be
contained on any one counterpart hereof, each counterpart shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Second Amendment shall be deemed fully executed and delivered when duly
signed by the signatories and delivered via “PDF” or facsimile transmission.

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 

DISCOVERY ENERGY CORP.,
a Nevada corporation LIBERTY PETROLEUM CORPORATION,
an Arizona corporations                         By: Keith J. McKenzie By: /s/
Lane Franks       Keith J. McKenzie,   Lane Franks,   Chief Executive Officer  
President



 

 

 

 

